- internal_revenue_service number release date index number -------------------------------------- -------------------------- ------------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------------- telephone number --------------------- refer reply to cc psi b03 plr-125458-11 date date legend x ----------------------------------------------------------------------------------------------------- ------------------------ state ---------------- a date date a b c d e f ----------------------------------------------------------------------------------------------------- -------------------------- ------------------------- ---------------------- ----- ----- ----- ------------ ------------ ------------ dear -------------- plr-125458-11 this letter responds to a letter dated date and subsequent correspondence submitted on x’s behalf by its authorized representative requesting certain rulings with respect to the proposed redemption of x stock facts x was incorporated in state on date x elected to be treated as a subchapter_s_corporation effective date prior to date x was taxed as a subchapter_c_corporation at the time of the proposed redemption x will have accumulated_earnings_and_profits x has represented that it has one class of stock a directly owns a shares of voting_stock and b shares of non-voting stock in x x proposes to redeem for cash c shares of a’s non-voting stock x represents that a owns either directly or constructively pursuant to attribution_rules under sec_318 d of the voting shares and e of the non-voting shares of x after the redemption a will still own d of the voting shares and his interest in non-voting shares will be f x represents that the proceeds from the redemption are based on the fair_market_value of the stock at the time the redemption agreement was made as determined by an independent appraisal x also represents that the aggregate amount of the redemption will not exceed x's sec_1368 accumulated_adjustments_account immediately before the redemption x further represents that there are no outstanding options or warrants to purchase x stock nor are there any outstanding debentures or other obligations that are convertible into x stock or would be considered x stock no shareholder of x has been or will be obligated to purchase any of the stock to be redeemed the redemption is an isolated transaction no redemptions have been made in the last five years and no future redemptions are planned x has no plan or intention to issue redeem or exchange additional shares of its stock x requests the following rulings that the redemption of a’s non-voting x stock will except as provided in sec_1368 be treated as a distribution_of_property to which sec_301 applies that the distributions from x for the redemption will not be included in the gross_income of a to the extent the total distributions by x during the taxable_year do not plr-125458-11 exceed the amount in x's accumulated_adjustments_account at the close of the taxable_year and to the extent that the distributions do not exceed the adjusted_basis of a in a’s x stock after taking into account the adjustments described in sec_1367 and that the redemption will not create a second class of stock under sec_1361 and thus will not terminate x’s subchapter_s_election law sec_1371 provides that except to the extent otherwise provided in title_26 and except to the extent inconsistent with subchapter_s subchapter_c applies to an s_corporation and its shareholders sec_302 provides that if a stock_redemption does not qualify under sec_302 it will be treated as a distribution to which sec_301 applies under sec_302 a stock_redemption is treated as an exchange if the redemption is not essentially_equivalent_to_a_dividend under sec_302 is substantially disproportionate under sec_302 is in complete redemption of the shareholder's interest under sec_302 or is a partial_liquidation under sec_302 sec_301 generally treats a distribution_of_property in the manner provided under sec_301 sec_1368 except to the extent provided in sec_1368 overrides sec_301 sec_1368 provides that a distribution_of_property made by an s_corporation with respect to its stock to which but for sec_1368 sec_301 would apply is treated in the manner provided in sec_1368 or c whichever applies sec_1368 provides that in the case of a distribution described in sec_1368 by an s_corporation which has no accumulated_earnings_and_profits the distribution shall not be included in gross_income to the extent that it does not exceed the adjusted_basis of the stock sec_1368 provides that in the case of a distribution described in sec_1368 by an s_corporation which has accumulated_earnings_and_profits that portion of the distribution which does not exceed the accumulated_adjustments_account shall be treated in a manner provided by sec_1368 sec_1368 provides that sec_1368 and c are applied by taking into account to the extent proper the adjustments to the basis of the shareholder's stock described in sec_1367 and the adjustments to the accumulated_adjustments_account that are required by sec_1368 plr-125458-11 revrul_95_14 1995_1_cb_169 holds that when an s_corporation shareholder receives proceeds in a redemption that is characterized as a distribution under sec_301 the entire redemption is treated as a distribution for purposes of sec_1368 that reduces the corporation's accumulated_adjustments_account sec_1361 provides that the term s_corporation means with respect to the taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that the term small_business_corporation means a domestic_corporation that among other things does not have more than one class of stock accordingly s_corporations may not have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that a corporation that has more than one class of stock does not qualify as a small_business_corporation except as provided in sec_1_1361-1 relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds differences in voting rights among shares of stock of a corporation are disregarded in determining whether a corporation has more than one class of stock sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements governing distribution and liquidation proceeds collectively the governing agreements sec_1_1361-1 provides that buy-sell agreements among shareholders agreements restricting the transferability of stock and redemption agreements are disregarded in determining whether a corporation's outstanding shares of stock confer identical distribution and liquidation rights unless a principal purpose of the agreement is to circumvent the one class of stock requirement of sec_1361 and the agreement establishes a purchase_price that at the time the agreement is entered into is significantly in excess of or below the fair_market_value of the stock agreements that provide for the purchase or redemption of stock at book_value or at a price between fair_market_value and book_value are not considered to establish a price that is significantly in excess of or below the fair_market_value of the stock and thus are disregarded in determining whether the outstanding shares of stock confer identical rights for purposes of sec_1_1361-1 a good_faith determination of fair_market_value will be respected unless it can be shown that the value was substantially in error and the determination of the value was not performed with reasonable diligence conclusion plr-125458-11 based solely on the information submitted and the representations made we conclude as follows because the redemption does not qualify as an exchange pursuant to sec_302 or sec_302 applies to the redemption therefore the redemption of a’s non-voting x stock will except as provided in sec_1368 be treated as a distribution_of_property to which sec_301 applies the distributions from x for the redemption will not be included in the gross_income of a to the extent the total distributions by x during the taxable_year do not exceed the amount in x's accumulated_adjustments_account at the close of the taxable_year and to the extent that the distributions do not exceed the adjusted_basis of a in a’s x stock after taking into account the adjustments described in sec_1367 and the redemption will not create a second class of stock under sec_1361 that would cause the termination of x’s subchapter_s_election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed regarding whether x was or is otherwise eligible to be treated as an s_corporation this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination sincerely s richard t probst senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
